FOR THE RESPONDENT                FOR THE INDIANA SUPREME COURT
                                       DISCIPLINARY COMMISSION

Steven John  Moerlein,  pro  se.            Donald  R.  Lundberg,  Executive
Secretary
                                  Charles M. Kidd, Staff Attorney
                                  115 West Washington Street, Ste. 1060
                                  Indianapolis, IN  46204

______________________________________________________________

      IN THE

      SUPREME COURT OF INDIANA

IN THE MATTER OF             )
                                  )  Case No. 71S00-9901-DI-56
STEVEN JOHN MOERLEIN   )
____________________________________________________________________

      DISCIPLINARY ACTION
_____________________________________________________________________

                                June 13, 2000

Per Curiam

      Steven John Moerlein, the respondent  in  this  attorney  disciplinary
matter, admits that,  after agreeing to  pursue  a  claim  on  behalf  of  a
client, he thereafter failed to ever file suit  or  attempt  to  obtain  any
relief for his client.  Later, after the client filed a grievance  with  the
Disciplinary  Commission,  the  respondent  failed   to   respond   to   the
Commission’s demand for information.
       This  case  now  comes  before  us  upon  the  respondent’s  and  the
Commission’s  Statement  of  Circumstances  and  Conditional  Agreement  for
Discipline,  entered  pursuant  to   Ind.Admission   and   Discipline   Rule
23(11)(c).    That agreement, which provides that the respondent  is  to  be
publicly reprimanded  for  his  misconduct,  is  now  before  us  for  final
approval.   The respondent’s admission to the bar  of  this  state  in  1981
confers our disciplinary jurisdiction here.
      The parties agree that  in  December  1994,  a  client  met  with  the
respondent in his office to discuss  pursuing  a  claim  against  a  utility
company that she alleged had damaged  her  septic  tank  and  basement  wall
while digging a trench in her yard.   The  client  provided  the  respondent
with photographs, bills, and other items related  to  her  claim.   Although
the client never spoke  directly  with  the  respondent  again  after  their
meeting, she was kept abreast of the  status  of  the  case  each  time  she
called the respondent’s office for an update.  The  respondent  never  filed
suit or obtained a settlement in regard to the contemplated claim.   On  May
1, 1997, the client filed  a  grievance  against  the  respondent  with  the
Indiana Supreme Court Disciplinary Commission.  Despite receiving notice  of
the grievance, the respondent failed to submit a response,  as  required  by
Ind.Admission and Discipline Rule 23(10)(a)(2).
      Indiana Professional Conduct Rule 1.3 provides that  a  lawyer,  while
representing a client, shall act with reasonable diligence  and  promptness.
By failing to take meaningful action  on  his  client’s  contemplated  claim
after being hired to do so, the respondent violated the rule.   Professional
Conduct  Rule  8.1(b)  provides  that  a  lawyer,  in  connection   with   a
disciplinary matter, shall not knowingly fail to respond to a lawful  demand
for information from a disciplinary authority.   By failing  to  respond  to
the  Commission’s  demand  for  response  to  the  client’s  grievance,  the
respondent violated Prof.Cond.R. 8.1(b).
      The parties  have  agreed  that  the  respondent  should  be  publicly
reprimanded for his misconduct.   When assessing the adequacy of a  proposed
sanction, we examine the nature of the  misconduct  and  any  mitigating  or
aggravating factors.  We also examine the facts surrounding the  misconduct,
the respondent’s state of mind, duties that were  violated,  the  actual  or
potential injury to the client, and the  risk  to  the  public.   Matter  of
Drozda, 653 N.E.2d 991 (Ind. 1995).   In mitigation, the parties  note  that
in order to provide greater control over his caseload and to provide  better
client service, the respondent has closed his law office in  Knox,  Indiana,
reduced the caseload he maintains in his South Bend office, and  implemented
a computer-assisted case management system.
      The respondent’s misconduct is aggravated by  the  fact  that  he  has
been  disciplined  by  this  Court  for  unrelated  misconduct.   Matter  of
Moerlein, 520 N.E.2d 1275 (Ind. 1988)  (public  reprimand  for  engaging  in
conflict  of  interest  while  serving  as  prosecuting  attorney  and   for
revealing client confidences).
      In light of the aforementioned factors,  we  are  persuaded  that  the
proposed public admonition is appropriate under the  circumstances  of  this
case, given the respondent’s failure to provide  any  meaningful  action  to
his client during the representation and his subsequent  disregard  for  the
Commission’s authority.   Once retained,  a  lawyer  has  a  duty  to  carry
through to conclusion all matters related to the representation  unless  the
lawyer withdraws.  ABA Committee on Ethics and Professional  Responsibility,
Informal Op. 86-1520 (1986), Matter of Cawley, 678 N.E.2d 1112  (Ind.  1997)
(public reprimand where lawyer failed to pursue action to  conclusion  after
initial filing of complaint and attempt at mediation).
      It is, therefore, ordered that the respondent, Steven  John  Moerlein,
is hereby reprimanded and admonished for the misconduct set forth above.
       The Clerk of this Court is directed to provide notice of  this  order
in accordance with Admis.Disc. R. 23(3)(d) and to provide the clerk  of  the
United States Court of Appeals for the Seventh Circuit, the  clerk  of  each
of the Federal District Courts in this state, and the clerk  of  the  United
States Bankruptcy Court in  this  state  with  the  last  known  address  of
respondent as reflected in the records of the Clerk.
      Costs of this proceeding are assessed against respondent.